Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Christopher Castleberry, Appellant                   Appeal from the 76th District Court of
                                                     Morris County, Texas (Tr. Ct. No. 25167).
No. 06-21-00080-CV        v.                         Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
Charlotte Lynn Shirley, Perry M. Shirley,            Stevens participating.
Individually, and Perry M. Shirley d/b/a
Perry Shirley Concrete, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Christopher Castleberry, pay all costs incurred by
reason of this appeal.



                                                     RENDERED DECEMBER 17, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk